         Case 1:21-cr-00059-LAP Document 5 Filed 02/09/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

-against-                                      No. 21-CR-59 (LAP)

DEREK JONES,                                           ORDER

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

     An arraignment for Defendant Derek Jones is hereby

scheduled for February 10, 2021 at 11:00 a.m.

SO ORDERED.

Dated:      February 9, 2021
            New York, New York


                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      1
